Ingraham, J. (concurring):
I concur in the reversal of this judgment, as I think that Chapman, the deputy superintendent of elections, in attempting to arrest Bassett as he was about to vote not only was not engaged in performing a duty imposed upon him by law, but was acting in direct violation of the Constitution of this State. The Metropolitan Election District Act does not authorize, either directly or indirectly, an arrest so as to prevent a duly registered elector from casting his ballot. That Chapman had a right to arrest Bassett if he had. reasonable ground for believing that Bassett was guilty of a felony m illegally registering, and if a felony of that character had been in fact committed, provided he did not exercise that right under such circumstances as would prevent Bassett from casting his vote, is conceded. Bassett’s right to vote, however, was secured to him by section 1 of article 2 of the Constitution, and neither the Legislature nor any officer acting under legislative authority had the power to prevent him, when duly registered according to law, from casting his vote at the election. Bassett had presented himself for registration, his right to register had been challenged, and the question as to his right to vote had been passed upon by the inspectors of election, and he had been duly registered, whereby he became a qualified voter and *30entitled to cast his vote. When he demanded his right to vote his right could be challenged, but if he made the necessary oath as to his qualifications as a voter the inspectors were bound to accept his vote (People ex rel. Stapleton v. Bell, 119 N. Y. 175), and any one, whether a deputy superintendent of elections or one holding any other office, who deliberately and intentionally interfered to prevent the exercise of that right violated section 41k of the • Penal Code.. The right of a citizen of this State to vote is protected by most careful provisions of the Constitution and the statutes. The Legislature has no power to enact a law by which a person thus qualified can be deprived of his vote, and no person can lawfully exercise power conferred upon him in such a way as to prevent a duly registered citizen from exercising that right. The attempt of Chapman to arrest Bassett so as to prevent him from voting, and his refusal to allow Bassett to vote when he demanded that he be allowed to exercise that right notwithstanding the arrest, was a distinct violation of his (Chapman’s) duty to obey the Constitution and laws of this State; ¡and assuming that there was evidence to justify the jury in finding that this defendant took part in a proceeding which had for its purpose the enforcement of the right by Bassett to cast his vote, he thereby violated no law of this State, and is not liable to be punished. I think that the act of Chapman was a direct violation of law, and that the defendant’s act in insisting that Bassett should be allowed to vote was not a violation of the provision of the statute (Laws of 1898, chap; 676, § 7, as amd, by Laws of 1899, chap. 499) which makes it a crime for one who shall willfully hinder or delay, or attempt to hinder or delay, such superintendent or deputy in the performance of his duty.